DETAILED ACTION

Status of Claims
Claims 1, 2, and 4-7 are pending.
Claim 1 is currently amended.  Claim 5 is withdrawn-currently amended.

Rejoinder
Claims 1, 2, and 4 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5-7, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/16/2020 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Status of Previous Claim Rejections under 35 USC § 112
The previous rejections of claims 1, 2, and 4 under 35 U.S.C. § 112(b) are withdrawn in view of the amendments to claim 1.
The previous rejection of claim 3 under 35 U.S.C. § 112(b) is moot in view of the canceled status of the claim.

Allowable Subject Matter
Claims 1, 2, and 4-7 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is US 2011/0129381 (A1) to Hasegawa et al. (“Hasegawa”).  Hasegawa teaches a bainitic steel material that can be used in a pressure vessel and that contains C, Si, Mn, Al, P, S, Nb, V, Ti, Cr, Mo, Cu, Ni, and Ca in overlapping amounts.  The steel contains dislocations at a density of 1012/m2 to 1015/m2.
Hasegawa teaches that Nb and V form carbide precipitates (para. [0036], [0037]).  When N is added in excessive amounts, (Nb,V)(C,N) precipitates increase, thereby lowering tensile strength.  Para. [0072].  Hasegawa does not characterize these precipitates in size or quantity.  Additionally, Hasegawa does not disclose a method of manufacture that matches that of the present invention.  Therefore, Hasegawa neither teaches nor suggests a steel that contains or is capable of producing Nb or V carbonitrides having a diameter of 5-30 nm and present in a quantity of 0.01-0.02%.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
July 6, 2021